Exhibit 10.25
 


 
EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is effective as of  August 15, 2011 (the
"Effective Date"), by and between Texas Rare Earth Resources Corp., a Nevada
corporation (the "Company"), and Anthony Garcia ("Employee").


WHEREAS, the Company wishes to employ Employee and Employee wishes to be
employed by the Company; and


WHEREAS, the Company and Employee desire to enter into an agreement reflecting
the terms of the employment relationship, including the termination thereof;


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:


1. Employment. The Company hereby employs Employee, and Employee will hereby be
employed by the Company, on the terms and conditions set forth in this
Agreement. The Company will establish, maintain and pay for an office in the
greater Denver metropolitan area, including the provision of necessary computer
equipment and other facilities’ equipment.


2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this Agreement shall begin on August 1,
2011 and shall terminate on July 31, 2014.  The Term shall be extended for
additional 1-year periods for two consecutive years (the initial Term, together
with each one-year extension shall be referred to as the “Term”), provided that
neither the Company nor Employee notify the other on or prior to 90 days before
the expiration of such Term that either party does not intend to extend this
Agreement.


3. Employee’s Duties. During the Term, Employee shall serve as Senior Vice
President of Development, with such duties and responsibilities as may from time
to time be assigned to him by the board of directors of the Company (the
“Board”) and CEO, provided that such duties are consistent with the customary
duties of such position. Employee agrees to devote his business time, skill and
attention to the business and affairs of the Company and to use reasonable best
efforts to perform faithfully and efficiently his duties and responsibilities.
Employee shall not, either directly or indirectly, enter into any business or
employment with or for any person, firm, association or corporation other than
the Company during the Term; provided, however, that Employee shall not be
prohibited from (i) engaging in charitable activities, educational mentoring,
and community affairs, (ii) serving, with the prior approval of the Company’s
Board, on the boards of a reasonable number of business entities, trade
associations and charitable organizations, (iii)  managing his personal
investments and affairs related to another business or companies (either as a
principal, partner, shareholder, or member of such business), or (iv) any other
such activity approved by the Board; provided that such activities do not either
individually or in the aggregate materially interfere with the performance of
his duties hereunder. Employee shall at all times observe and comply with all
lawful directions and instructions of the Board.


 
 

--------------------------------------------------------------------------------

 
4. Compensation.
 
(a) Stock Options.  As an inducement to Employee to enter into this Agreement,
the Company  issued to Employee on August 19, 2011 5-year options to purchase up
to 750,000 shares of Company common stock at an exercise price of $1.85 per
share (“Options”), , which Options shall vest on a monthly basis over a
three-year period measured from your date of hire.


(b) Base Compensation. For services rendered by Employee under this Agreement,
the Company shall pay to Employee a base salary of $200,000 per annum (“Base
Compensation”). The Base Compensation is payable in accordance with the
Company’s customary payroll practices and subject to customary withholdings,
including share withholdings as described in Section 14(b) hereof. The amount of
Base Compensation shall be reviewed by the Board on an annual basis as of the
close of each 12-month period of this Agreement and may be increased as the
Board may deem appropriate. In the event the Board (or, if established, the
compensation committee thereof) deems it appropriate to increase Employee’s
annual base salary, said increased amount shall thereafter be the “Base
Compensation.” Employee’s Base Compensation, as increased from time to time, may
not thereafter be decreased unless agreed to in writing and signed by Employee.
Nothing contained herein shall prevent the Board from paying additional
compensation to Employee in the form of bonuses or otherwise during the Term.
 
(c) Signing Bonus.  As an inducement to Employee to enter into this Agreement,
the Company paid to employee a signing bonus in the amount of $35,000 on or
about August 19, 2011, and Employee acknowledges receipt of such signing bonus.


5. Bonus. With respect to each full 12-month period during the Term, the Board
in its sole discretion may grant the Employee a bonus (“Bonus”) in such amount
(if any), in cash or stock, and upon satisfaction of such milestones as may be
developed by the Board of Directors, in its sole discretion.  Any bonus granted
by the Board during the first calendar year of employment may be prorated based
on the number of months employee is employed during such calendar year.


6. Additional Benefits. In addition to the Base Compensation provided for in
Section 5 herein, Employee shall be entitled to the following:


(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of his duties. It
is understood that Employee is authorized to incur reasonable business expenses
for promoting the business of the Company, including reasonable expenditures for
travel, lodging, meals and client or business associate entertainment. Request
for reimbursement for such expenses must be accompanied by appropriate
documentation, and shall be reimbursed in accordance with the Company’s rules
and policies as in effect from time to time and as set forth in
Section 8(k)(iii) below.


 
 

--------------------------------------------------------------------------------

 
 
(b) Vacation. Employee shall be entitled to five weeks of vacation per year,
without any loss of compensation or benefits. Employee shall not be entitled to
compensation for, or to carry forward, any unused vacation time.


(c) General Benefits. Employee shall be entitled to participate in the various
employee benefit plans or programs, if any, provided to the officers of the
Company in general, including but not limited to, health and dental, subject to
the eligibility requirements with respect to each of such benefit plans or
programs, and such other benefits or perquisites as may be approved by the Board
during the Term. Nothing in this paragraph shall be deemed to prohibit the
Company from making any changes in any of the plans, programs or benefits
described in this Section 6, provided the change similarly affects all executive
officers of the Company similarly situated.


(d) Corporate Change. Upon the occurrence of a “Corporate Change” as hereinafter
defined, Employee shall be considered as immediately and totally vested in any
and all Options or other similar equity or equity-based awards previously made
to Employee by the Company or its subsidiaries under a “Long Term Incentive
Plan” or other grant duly adopted by the Board or the Compensation Committee
thereof (such Options or similar awards are hereinafter collectively referred to
as “Awards”). For purposes of this Agreement, a “Corporate Change ” shall occur
if (i) the Company (A) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company) or (B) is
to be dissolved and liquidated, and as a result of or in connection with such
transaction, the persons who were directors of the Company before such
transaction shall cease to constitute a majority of the Board, or (ii) any
person or entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires or gains ownership or
control (including, without limitation, power to vote) of 50% or more of the
outstanding shares of the Company’s voting stock (based upon voting power), and
as a result of or in connection with such transaction, the persons who were
directors of the Company before such transaction shall cease to constitute a
majority of the Board, or (iii) the Company sells all or substantially all of
the assets of the Company to any other person or entity (other than a
wholly-owned subsidiary of the Company) in a transaction that requires
shareholder approval pursuant to applicable corporate law; or (iv) during a
period of two consecutive calendar years, individuals who at the beginning of
such period constitute the Board, and any new director(s) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least a majority of the directors then still in office, who either
were directors at the beginning of the two (2) year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (v) any other event that a majority of
the Board, in its sole discretion, shall determine constitutes a Corporate
Change hereunder.


(e) Health Club Dues. The Company shall pay up to $300 per month for Employee’s
health club dues.


7. Confidential Information. Employee, during the Term, will have access to and
become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company, its controlled
subsidiaries and other controlled entities, including customer information, and
other technical information, resource valuations and reports, business
strategies and pricing information, and other confidential and/or proprietary
information (collectively, “Confidential Information”). Confidential Information
shall not include any information that is or becomes generally available to the
public other than as a result of Employee’s improper or unauthorized disclosure
of such information in violation of this Agreement. As to such Confidential
Information, Employee agrees as follows:


(a) During the Term or at any time following the termination of this Agreement,
Employee will not, directly or indirectly, without the prior written consent of
the Company (1) disclose or permit the disclosure of any such Confidential
Information, or (2) use, reproduce or distribute, or make or permit any use,
reproduction or distribution of, directly or indirectly, any such Confidential
Information, except for any disclosure, use, reproduction or distribution that
is required in the course of his employment with the Company, its controlled
subsidiaries or other controlled entities.


 
 

--------------------------------------------------------------------------------

 
(b) If, during the Term or at any time following the termination of this
Agreement, Employee is requested or required (by oral question or request for
information or documents, in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, Employee agrees to notify the Company immediately in writing of the
request or requirement so that the Company may seek an appropriate protection
order or waive compliance with the provisions of this Section. If, in the
absence of a protective order or the receipt of a waiver under this Agreement,
Employee is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, Employee may
disclose such Confidential Information to the tribunal; provided, however, that
Employee shall use his commercially reasonable best efforts to obtain a court
order or other assurance that confidential treatment will be accorded to such
Confidential Information.  To the extent Employee incurs legal fees or other
expenses in seeking to protect Confidential Information for Company’s benefit,
Company agrees to reimburse Employee for all such reasonably-incurred fees and
expenses.


(c) Upon termination of employment of Employee, for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee which contain any Confidential Information of the Company or its
controlled subsidiaries or other controlled entities.


(d) Employee recognizes and acknowledges that the obligations of Employee
contained in Section 7 of this Agreement are reasonable and necessary to protect
the legitimate business interests of the Company, and that any breach or
violation of any of the provisions of such Section is likely to result in
irreparable injury to the Company for which the Company would have no adequate
remedy at law. Employee agrees that if Employee shall breach or violate
Section 7 of this Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings at law or in equity, including, but not
limited to, a proceeding seeking injunctive relief, to obtain damages with
respect to such breach or violation, to enforce the specific performance of
Section 7 this Agreement by Employee, or to enjoin Employee from engaging in any
activity in violation of Section 7 of this Agreement. Employee acknowledges that
in the event of any such breach or violation, the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, and to an equitable accounting of all earnings, profits, and
other benefits arising from any such breach or violation, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. Employee agrees that in the event of any such violation, an
action may be commenced for preliminary or permanent injunctive relief and other
equitable relief in any federal or state court of competent
jurisdiction.  Employee agrees that effective service of process may be made
upon Employee under the notice provisions contained in Section 11 of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
8. Termination. This Agreement may be terminated prior to the end of the Term as
set forth below:


(a) Resignation (other than for Good Reason). Employee may resign, including by
reason of retirement, his position at any time by providing written notice of
resignation to the Company in accordance with Section 11 hereof. In the event of
such resignation, except in the case of resignation for Good Reason (as defined
below), this Agreement shall terminate and Employee shall not be entitled to
further compensation pursuant to this Agreement other than payment for (i) any
unpaid Base Compensation or unpaid Bonus due and owing as of Employee’s
employment termination date, and (ii) any unpaid reasonable business expenses
incurred prior to Employee’s employment termination date, subject to the
Company’s expense reimbursement rules and policies as in effect from time to
time (the “Accrued Amounts”). Accrued Amounts, if any, shall be paid to Employee
in accordance with the Company’s customary payroll practices as in effect from
time to time, but in no event later than fifteen (15) days following Employee’s
termination of employment.


(b) Death. If Employee’s employment is terminated due to his death, this
Agreement shall terminate and the Company shall have no obligations to Employee
or his estate, beneficiaries or legal representatives with respect to this
Agreement other than payment of the Accrued Amounts, if any. Accrued Amounts, if
any, shall be paid to Employee in accordance with the Company’s customary
payroll practices as in effect from time to time but in no event later than 15
days following Employee’s termination of employment on account of death.
Notwithstanding the foregoing, in the event of his death, Employee shall be
considered as immediately and totally vested in any and all outstanding Awards
previously granted to Employee by Company or its subsidiaries. .


(c) Discharge.


(i) The Company may terminate Employee’s employment in the event of Employee’s
Misconduct or Disability (both as defined below) only upon written notice
thereof delivered to Employee in accordance with Section 8(f) and Section 11
hereof. In the event that Employee’s employment is terminated during the Term by
the Company for any reason other than his Misconduct or Disability (both as
defined below), then, (A) the Company shall continue to pay Employee his Base
Salary in effect as of the Date of Termination for a period of [12] months
following the Date of Termination, in accordance with the Company’s standard
payroll procedures; provided, however, that payment shall not begin until the
expiration of the revocation period for the Release (as defined below) has
lapsed, in which case all regularly scheduled salary payments that were delayed
in accordance with the preceding clause shall be paid in the payroll period
immediately following the expiration of such revocation period; and (B) for six
months following the Date of Termination, the Company, at its cost, shall
provide or arrange to provide Employee (and, as applicable, Employee’s
dependents) with accident and group health insurance benefits substantially
similar to those which Employee (and Employee’s dependents) were receiving
immediately prior to Employee’s termination (if any); provided, however, the
benefits otherwise receivable by Employee pursuant to this clause (B) shall be
reduced to the extent comparable benefits are actually received by Employee
(and/or Employee’s dependents) during such period under any other employer’s
plan(s) or program(s), with Employee being obligated to promptly disclose to the
Company any such comparable benefits; and provided, further, however, that for
the avoidance of doubt, the COBRA continuation period shall run concurrently
with the period set forth in this Clause (B).  If the Company’s pre-tax payment
of the premiums for such benefits would cause the Executive to be taxed on the
Company’s actual cost of providing such accident and group health insurance
benefits because such benefits are “self-insured,” the Company will instead pay
such premiums on an after-tax basis so the premium amounts are included in the
Employee’s taxable income. In addition to the aforementioned compensation and
benefits, Employee shall be considered as immediately and totally vested in any
and all Awards previously granted to Employee by Company or its
subsidiaries.  The Company’s obligation to make the payments and provide the
benefits described in this Section 8(c)(i) is conditioned expressly on
Employee’s executing (and not revoking) a general release of any and all claims
arising out of or relating to Employee’s employment and termination of
employment in a form reasonably satisfactory to the Company (the “Release”). If
Employee fails to execute a Release within forty-five (45) days following the
later of (i) the Date of Termination or (ii) the date Employee actually receives
an execution copy of such Release (which shall be delivered to Employee no later
than five (5) business days following Date of Termination), or if Employee
revokes such Release within seven (7) days following execution, Employee shall
forfeit all payments and benefits described hereunder.


 
 

--------------------------------------------------------------------------------

 
(ii) In the event Employee is terminated because of Misconduct, the Company
shall have no obligations pursuant to this Agreement after the Date of
Termination other than for payment of the Accrued Amounts, if any. As used
herein, “Misconduct” means (A) the continued failure by Employee to
substantially perform his duties with the Company (other than any such failure
resulting from Employee’s incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a Notice of Termination
by Employee for Good Reason), after a written demand for substantial performance
is delivered to Employee by the Board, which demand specifically identifies the
manner in which the Board believes that Employee has not substantially performed
his duties, and the Employee fails to cure such failure within fifteen (15) days
after receipt of such demand, (B) the engaging by Employee in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise
(other than such conduct resulting from Employee’s incapacity due to physical or
mental illness or any such actual or anticipated conduct after the issuance of a
Notice of Termination by Employee for Good Reason), (C) Employee’s conviction
for the commission of a felony, (D) action by Employee toward the Company
involving dishonesty or (E) a failure to follow the Company’s policies and
procedures regarding employment as constituting misconduct.  Anything contained
in this Agreement to the contrary notwithstanding, the Board shall have the sole
power and authority to terminate the employment of Employee on behalf of the
Company.


(d) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for ninety (90) consecutive
calendar days as a result of Employee’s incapacity due to physical or mental
illness, Employee’s employment may be terminated by the Company for “Disability”
and Employee shall not be entitled to further compensation pursuant to this
Agreement, other than for payment of the Accrued Amounts, if any.
Notwithstanding the foregoing, in the event that Employee’s employment is
terminated by the Company due to Disability, Employee shall be considered as
immediately and totally vested in any and all Awards previously granted to
Employee by the Company or its subsidiaries.


Resignation for Good Reason. Employee shall be entitled to terminate his
employment for Good Reason as defined herein. If Employee terminates his
employment for Good Reason, he shall be entitled to the compensation and
benefits provided in Section 8(c)(i) hereof in accordance with the terms
therein, including, without limitation, the requirement that Employee execute
and not revoke the Release contemplated in Section 8(c)(i). “Good Reason” shall
mean the material breach of any of the Company’s obligations under this
Agreement without Employee’s express written consent; provided, that, Employee
has provided a Notice of Termination to the Company within fifteen (15) days
after the initial occurrence of any such circumstance of Employee’s intention to
terminate Employee’s employment for Good Reason, and the Company has failed to
cure, to the extent curable, such circumstance within thirty (30) days of
receipt of the Notice of Termination given in respect hereof.


(e) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Sections 8(c)(ii) (Misconduct) or 8(d) (Disability), or by
Employee under Section 8(e) (Good Reason), shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 11
hereof, which notice shall provide for a Date of Termination that is at least
fifteen (15) days following the date the Notice of Termination is given. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which,
if by the Company and is for Misconduct or Disability, shall set forth in
reasonable detail the reason for such termination of Employee’s employment, or
in the case of resignation by Employee for Good Reason, said notice must specify
in reasonable detail the basis for such resignation. A Notice of Termination
given by Employee pursuant to Section 8(e) shall be effective even if given
after the receipt by Employee of notice that the Board has set a meeting to
consider terminating Employee for Misconduct. Any purported termination for
which a Notice of Termination is required which is not effected pursuant to this
Section 8(f) shall not be effective.


(f) Date of Termination. “Date of Termination” shall mean the date of Employee’s
“separation from service” from the Company and its “affiliates” as defined in
Code Section 409A and Final Treasury Regulations Section 1.409A-1(h), including
the default presumptions thereof. Notwithstanding the foregoing, in the event
Employee is terminated for Misconduct, the Company may refuse to allow Employee
access to the Company’s offices (other than to allow Employee to collect his
personal belongings under the Company’s supervision) prior to the Date of
Termination. Notwithstanding anything herein to the contrary, for purposes of
this Agreement, “termination of employment” shall mean (i) any person or entity
that directly or indirectly controls, is controlled by or is under common
control with the Company and/or (ii) to the extent provided by the Board, any
person or entity in which the Company has a significant interest. The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as applied to any person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting or other securities, by contract or otherwise;
provided, however, with respect to any payment or benefit subject to
Section 409A of the Code, the term “affiliate” shall mean any member of the
Company’s control group within the meaning of Final Treasury Regulations
Section 1.409A-1(h)(3), as such may be modified or amended from time to time, by
applying the “at least 50 percent” provisions thereof.


 
 

--------------------------------------------------------------------------------

 
(g) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
nor (except as set forth in Section 8(c)(i)(B)) shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned or benefits
received by Employee as a result of employment by another employer, except that
any severance amounts payable to Employee pursuant to the Company’s severance
plan or policy for employees in general shall reduce the amount otherwise
payable pursuant to Sections 8(c)(i) or 8(e).


(h) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross-up” such payment so that
Employee is in the same “net” after-tax position he would have been if such
payment and gross-up payments had not constituted Excess Parachute Payments, and
such “gross-up” payment shall be made no later than the end of Employee’s
taxable year next following Employee’s taxable year in which he remits the taxes
to which such gross-up payment relates. The Company shall reimburse any costs
and expenses incurred by Employee, including without limitation, attorneys’ fees
due to a tax audit or litigation in connection with any excise tax (including
penalties and interest or other excise taxes thereon) under Code Section 4999 or
Code Section 280G and any such reimbursement shall be made by the end of the
Employee’s tax year following the tax year in which such taxes that are subject
to the audit or litigation are remitted to the taxing authority, or where as a
result of such audit or litigation no taxes are remitted, by the end of the
Employee’s tax year following the tax year in which the audit is completed or
there is a final nonappealable settlement or other resolution of the litigation.
The Employee’s right to payment or reimbursement pursuant to this Section 8(i)
shall not be subject to liquidation or exchange for any other benefit.


(i) Code Section 409A. Notwithstanding any provision of this Section 8 to the
contrary, if all or any portion of the benefits provided in this Section 8 is
determined to be “nonqualified deferred compensation” subject to Code
Section 409A, and the Company determines that Employee is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance issued thereunder, then such benefits (or portion thereof) shall be
accumulated and paid on the first day of the seventh month following Employee’s
termination of employment. For purposes of this Agreement, whether Employee is a
“specified employee” will be determined in accordance with the written
procedures adopted by the Board.


(i) All separately identifiable payments provided hereunder shall be deemed
separate and distinct payments for purposes of Code Section 409A, and any series
of payments made in installments shall likewise be deemed a series of separate
payments for purposes of Code Section 409A.


 
 

--------------------------------------------------------------------------------

 
(ii) This payments and benefits provided hereunder are  intended to comply with
or be exempt from the provisions of Section 409A of the Code, and this Agreement
shall be interpreted and construed accordingly. The Company shall have the
discretion and authority to amend this Agreement at any time to satisfy any
requirements of Code Section 409A or guidance published thereunder; provided,
however, any such amendment shall maintain as closely as possible the economic
terms of this Agreement for the Employee. However, in no event will the Company
have any liability for any failure of the Agreement to satisfy Code
Section 409A, and the Company does not guarantee that the Agreement complies
with Code Section 409A.


(iii) The Company shall promptly reimburse Employee for eligible expenses under
this Agreement that Employee incurs and properly reports to the Company in
accordance with its expense reimbursement rules and policies. With respect to
all taxable reimbursements that are not  exempt from Section 409A of the Code
and to the extent not exempt: (A) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided in any other calendar year, (B) the reimbursements for expenses for
which Employee is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (C) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.


9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive,
or other plan or program provided by the Company or any of its affiliated
companies and for which Employee may qualify, nor shall anything herein limit or
otherwise adversely affect such rights as Employee may have under any Awards
with the Company or any of its affiliated companies.


10. Assignability. The obligations of Employee hereunder are personal and may
not be assigned or delegated by him or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.
The Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder, either in whole or in part, to any
parent, affiliate, successor or subsidiary organization or company of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.


11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee’s
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.


 
 

--------------------------------------------------------------------------------

 
12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13. Successors; Binding Agreement.


(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used herein,
the term “Company” shall include any successor to its business and/or assets as
aforesaid which executes and delivers the Agreement provided for in this
Section 13 or which otherwise becomes bound by all terms and provisions of this
Agreement by operation of law.


(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Employee should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee or, if there be no such designee,
to Employee’s estate.


14. Withholding Taxes.


(a) Tax Withholding. The Company shall have the power and the right to deduct or
withhold from any benefits payable under this Agreement an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld.


(b) Share Withholding. With respect to tax withholding required upon the upon
the lapse of restrictions on any restricted common stock, or upon any other
taxable event arising as a result of any stock awards pursuant to this
Agreement, Employee may elect, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold shares having a fair market value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction. All such elections shall be made in
writing, signed by the Employee, and shall be subject to any restrictions or
limitations that the Company, in its discretion, deems appropriate. Any fraction
of a share required to satisfy such obligation shall be disregarded and the
Employee shall instead pay the amount due in cash.


 
 

--------------------------------------------------------------------------------

 
15. No Restraints. As an inducement to the Company to enter into this Agreement,
Employee represents and warrants that he is not a party to any other agreement
or obligation for personal services, and that there exist no impediments or
restraints, contractual or otherwise, on Employee’s powers right or ability to
enter into this Agreement and to perform his duties and obligations hereunder.


16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically authorized by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement is an integration of the parties’ agreement; no
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, except
those which are set forth expressly in this Agreement. THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF TEXAS.


17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


18. Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Houston,
Texas in accordance with the Employment Rules of the American Arbitration
Association then in effect. If the parties cannot mutually agree on an
arbitrator, then the arbitration shall be conducted by a three arbitrator panel,
with each party selecting one arbitrator and the two arbitrators so selected
selecting a third arbitrator. The findings of the arbitrator(s) shall be final
and binding, and judgment may be entered thereon in any court having
jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal
to any court, except as otherwise provided by applicable law. The arbitrator(s)
may, in his or her (or their) own discretion, award legal fees and costs to the
prevailing party.


[Signature Page Follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereby execute this Agreement on the dates set
forth below.
 
TEXAS RARE EARTH RESOURCES CORP.


By:




/s/ K. Marc
LeVier                                                                12/9/2011
K. Marc LeVier, Executive Officer                                         Date






/s/ Anthony
Garcia                                                                12/9/2011
Anthony
Garcia                                                                        Date




 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 